Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 24, 25 and 33 have been considered but are moot because the new ground of rejection relies upon different portions of Chuang presented to meet the newly amended limitations. Particularly the background of Chuang teaching the Affine Inter Mode is combined with teachings of another embodiment of Chuang regarding neighboring block sizes. 
The applicant asserts that Chuang discloses an Affine Inter mode which uses translation motion vectors but does not demonstrate motion for more than one sub-block, or an Affine Merge mode that inherits an affine motion model and does not represent translational motion. The examiner disagrees. 
The Affine Inter mode of Chuang utilizes the translational motion vectors of 2 or 3 sub-blocks adjacent to the current block 20 to generate control point motion vectors for encoding the current block using an affine motion model (Chuang Fig. 2 and pars. 9-10). Thus the Affine Inter of Chuang does demonstrate motion for more than one sub-block as the translational motion vectors of at least two sub-blocks are required for generating an affine model for the current CU. The later embodiment of Chuang teaches that two such sub-blocks may be present within the same neighboring CU and thus may correspond to the same predictor candidate. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 21, 24-26, 30 and 33, 36-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (2019/0082191).
In regard to claim 16 Chuang discloses a method for video decoding comprising:
determining, predictor candidates for a block being decoded in a picture in an affine motion model, wherein predictor candidate has a translational motion model; (Chuang Fig. 2 and par. 9 note Affine inter mode selects predictor candidates from translational motion vectors of blocks neighboring the current CU);
determining for the predictor candidates, at least two control point generator motion vectors, of an affine motion model, wherein each control point generator motion vector is associated to a different sub-block of the predictor candidates (Chaung pars. 9-10 note selecting generator motion vectors   from among the adjacent sub-blocks A0-A2 and B0-B1 of neighboring blocks); 
determining corresponding control point motion vectors for the block being decoded based on the at least two control point generator motion vectors determined for the predictor candidates (Chuang par. 9 note using the selected vector as either MV0 or MV1);
determining, based on the determined control point motion vectors, a corresponding motion field for the block, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being decoded (Chuang pars 6-8 note generating a motion vector field, which predicts the entire current block including all sub-blocks from a reference frame) and;
decoding the block based on the motion field (Chuang Fig. 5 and Fig. 10 note decoding blocks using affine information). 
Chuang further discloses that two control point generator motion vectors may be selected from blocks adjacent to a single edge of the current CU (Chuang Fig. 2 and par. 9 note selection of sub-blocks A1 and B0, or A2 and C0). It is noted that the background methods described by Chuang do not explicitly disclose obtaining two such control point generator motion vectors from a single predictor candidate block. However, further embodiments of Chuang disclose that two adjacent sub-blocks above or to the left of the current CU may be derived from a single neighboring predictor candidate block (Chuang Fig. 4A-4B, note neighboring blocks may be the same size as the current CU and may include plural sub-blocks thus allowing for selection of motion vector information from two sub-blocks contained in a single neighboring CU). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of applying the inter affine mode prediction described in the Background of Chuang where neighboring blocks are the same size as the current CU as disclosed by Figs. 4A-4B of Chuang in order to gain the expected advantage of using the affine inter-mode with CUs of the same size. 
Note that in the case that the blocks neighboring the current CU are the same size as the current CU, the determined control point motion vectors may reflect both motion per sub-block and the translational motion model of the predictor candidate  

In regard to claim 17 refer to the statements made in the rejection of claim 16 above. Chuang further discloses that the predictor candidate is comprised in a set of predictor candidates and wherein determining, the predictor candidate comprises receiving an index corresponding to the predictor candidate in the set of predictor candidates (Chuang Fig.2 and 4A-B note predictor candidate CU’s include a set of CU’s to the left, above and above and to the left of the current CU, further note par. 9  MVP index indicating selected sub-blocks within the predictor candidate CUs).
	
	In regard to claim 21 refer to the statements made in the rejection of claim 16 above. Chuang further discloses verifying that the determined control point motion vectors satisfy an affine motion model (Chuang pars 9 note using the control point motion vectors to perform affine prediction).

Claims 25-26 and 30 describe an encoding method substantially corresponding to the decoding method detailed in claims 16-21. Refer to the statements made in regard to claims 16-21 above for the rejection of claims 25-30 which will not be repeated here for the sake of brevity. Particularly note that Chuang further discloses a corresponding encoding method (Chuang Figs. 5 and 9)
Claims 24, 33, 36-39 and 42-43 describe apparatus and computer readable storage media method substantially corresponding to the encoding and decoding method detailed in claims 16-17, 21-23 and 25. Refer to the statements made in regard to claims 16-17, 21-23 and 25 above for the rejection of claims 24, 33, 36-39 and 42-43 which will not be repeated here for the sake of brevity. Particularly note that Chuang further discloses a corresponding encoding and decoding apparatus which may be implemented by a computer readable storage medium storing instructions for causing a processor to perform the required functions (Chuang Figs. Par. 66 and Figs 9-10 note computer using processing cores and including a memory storing instructions executed by the processors)

Claims 22-23,  31-32, 40-41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Lin et al (2018/0324454).
	In regard to claims 22, 31, 40 and 44 refer to the statements made in the rejection of claims 16, 24, 25, and 33 above. Chuang further discloses that determining for the at least two control point generator motion vectors comprises:
	determining, for at least two distinct sets of at least three sub-blocks of the predictor candidate, corresponding control point motion vectors for the predictor candidate associated respectively with the at least two sets, based on the motion vectors associated respectively with the at least three sub-blocks of each set (Chuang Fig. 2 note set of three sub-blocks AO-A2, also note Fig. 4A&B and pars 39-40 note three predictor blocks B, E and A each of which include a set of three sub-blocks, thus providing three sets of three sub-blocks corresponding to the control points of the current block 44).
	Chuang further discloses calculating corresponding control point motion vectors associated with the predictor candidate using the sets of sub-block motion vectors (Chuang pars9,  41 and 43). It is noted that Chuang does not disclose averaging the sets. However, Lin discloses generating an additional Merge candidate by taking the average of other original merge candidates (Lin Fig. 5 par. 46). 
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a mean prediction candidate averaging the three sets of three motion vectors of Chuang as taught by Lin in order to improve coding efficiency as suggested by Lin (Lin par. 46)
	In regard to claims 23, 32, 41 and 45 refer to the statements made in the rejection of claims 16, 24, 25 and 33 above. Chuang in view of Lin discloses that the motion information associated with predictor candidate is derived from an average of motion vectors of spatial and temporal neighboring blocks of the predictor candidate (Chuang Fig. 2 and 4A&B predictor candidates are spatial neighbors, Lin Fig. 3 and 5 note averaging prediction candidates). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170332095 A1	Zou; Feng et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423